Morton, C. J.
It appeared in evidence that the officers, in executing a search-warrant on June 12, 1886, found a barrel of ale on the defendant’s premises. The defendant testified in the lower court that this was given to him as a present by one McCormick. The receipted bill of McCormick, in which a bai*rel of ale is charged as delivered to the defendant on June 9, 1886, was competent to contradict the testimony of the defendant. . The fact that this bill was received by the defendant, and *126retained as a voucher, is in the nature of an admission by him that the ale was bought and paid for, and, though open to explanation, is some evidence of the fact that it was bought and paid for. The dates are so near as to raise a fair inference that the barrel of ale sold by McCormick was the same barrel seized by the officers.
The defendant contends that the use of this bill in evidence was contrary to the Declaration of Rights, as it compelled him to furnish evidence against himself. But this paper was not obtained by the government by any unlawful means. We need not discuss the question whether, if it had been so obtained, the government could use it in evidence against the defendant.
The defendant voluntarily produced this receipted bill, and put it in evidence in the police court. He could not afterwards withdraw it, upon the claim that he put it in by mistake. It had become a part of the cáse, and the court had the right to retain and impound it, and the government had the right to use it upon the trial on appeal in the Superior Court, without any infringement of the constitutional rights of the defendant.

Exceptions overruled.